Citation Nr: 0413282	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  02-07 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's osteoarthritis of the left ankle is the result 
of an ankle injury in service.


CONCLUSION OF LAW

Service connection for osteoarthritis of the left ankle is 
warranted.  38 U.S.C.A.§§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran was seen in 
November 1966 after twisting his left ankle.  It was noted 
that the lateral malleolus was tender on palpation and there 
was mild edema present.  X-rays were negative.  The veteran 
was placed on limited duty for 5 days.  Approximately 6 days 
later the veteran was seen again for his left ankle.  It was 
noted that there was marked tenderness of the lateral 
malleolus.  The veteran was placed in a short leg plaster-
walking cast.  The veteran was to report back in three weeks.  
In December 1966, the veteran's cast was removed and his 
ankle was wrapped in an Ace bandage.  In January 1967, the 
veteran re-injured his left ankle and it was placed in a 
gelocast.  Four days later the cast was removed.  At his 
August 1968 separation examination, clinical evaluation of 
the feet and lower extremities was noted as normal.

At his July 1999 VA examination, the veteran reported using 
an elastic stocking on his left leg.  It was noted that the 
veteran came into the examination using no assistive device.  
The veteran reported spraining his left ankle while in boot 
camp, and kept doing that, so he was finally put into a 
walking cast in basic training.  He indicated that in AIT he 
again twisted and re-injured his ankle and the ankle kept 
bothering him.  He indicated that he used Ace bandages in AIT 
and that was how his problems were solved.  The veteran 
reported that he was diagnosed as having varicose veins.  He 
saw his private doctor, a vascular surgeon, in 1993 after 
developing an ulcer on the left ankle area, inner side, just 
above the medial malleolar area.  The doctor used Una boots 
to heel the ulcer, which it did, and later on the doctor did 
the vein stripping because of severe varicosities in the left 
leg.  Later on he prescribed elastic stockings, which he 
used.  He gave a history that the leg still swelled, felt 
warm, and itched.  He indicated it felt numb at times and got 
muscle spasms.  Because of the later part, the examiner 
questioned him regarding having any back problems.  The 
veteran indicated that he had back problems in the mid-1970s.  

The examination showed the left ankle had 10 degrees of 
dorsiflexion; 25 degrees of plantar flexion; 20 degrees of 
inversion; and 10 degrees of eversion.  The dorsiflexors, 
plantar flexors, inverters and everter muscles were checked 
against gravity and against strong resistance.  They were 
graded 5/5 grade power.  No weakness of any group of muscles 
was detected.  There was a discolored area along the medial 
side of the left ankle area just above the medial malleolus 7 
cm x 8 cm and there was an old healed ulcer scar in this area 
also present.  Pulses in both feet were present, dorsalis 
pedis and posterior tibial pulses.

Knee jerks were 2+; ankle jerks were not elicitable in both 
legs; and Babinski's were plantigrade.  The diagnosis was 
osteoarthritis of the left ankle, tenderness over the medial 
joint space, to be ruled out on x-ray examination.  The 
examiner noted that the veteran suffered from an ankle sprain 
while in service, but felt his main problem was varicosities 
and got by, by using Ace bandages to keep the veins swelling 
under control, by elastic pressure of the bandages.  The 
examiner also noted that the veteran's left ankle produced 
some mild discomfort on prolonged standing and walking type 
of activities.  

Statements from the veteran's private physician's dated June 
and July 2001 concern the veteran's venous insufficiency.

At his March 2003 VA examination, the veteran reported 
injuring his ankle in 1966 while in basic training and was 
treated with a walking cast.  He continued to have pain in 
the ankle, and went to Fort Leonard Wood where he re-injured 
his ankle and was treated at that point with an Ace bandage 
and continued his training.  He reported seeing a doctor in 
the 1970s who told him that he would have some mild 
arthritis.  The veteran indicated that he continued to have 
discomfort in the left ankle, which became increasingly 
bothersome with swelling in the 1990s.  He indicated that his 
left ankle is far worse than his right.  The veteran reported 
using a support hose on the left lower extremity and did not 
use any hose or any inserts on the right.  It was noted that 
the veteran did not use any cane or any aids for walking at 
this point.  

The examination showed mild venous changes in the lower 
extremity.  He had a 2+ pulses and good capillary refill.  He 
had tenderness with deep palpation over the anterior and 
posterior lateral aspects of the ankle.  He had full range of 
motion at the ankle with 10 degrees of dorsiflexion and 50 
degrees of plantarflexion.  He had normal subtalar rock and 
midfoot and forefoot motion.  He had normal 5 degrees of 
valgus at the heel and a normal arch with no evidence of pes 
planus.  The impression was mild degenerative joint disease 
of both ankles with venostasis changes in the left lower 
extremity.  The examiner noted that the veteran's level of 
disability was mild and was able to work for eight hours a 
day.  He did not miss any days of work.  He had discomfort in 
his left calf and ankle.  This was at least as likely as not 
related to the injury he sustained while in the service.  The 
examiner further indicated that it would seem that the 
chronic ankle pain was more likely than not related to venous 
stasis changes and was unrelated to his time in the service.  

Criteria

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The veteran filed a claim for the above-cited disabilities in 
May 1999.  In April 2001, the RO sent the veteran a letter 
providing the notices required under the VCAA.  In the July 
2001 letter, the RO explained the information and evidence 
needed to substantiate his claim for service connection for 
residuals of a left ankle sprain with specific references to 
what the evidence must show to establish service connection.  
The veteran was also advised that he needed to provide the 
name of the person, agency, or company who had records that 
the veteran believed would help in deciding the claim; the 
address of this person, agency, or company; the approximate 
time frame covered by the records; and the condition for 
which he was treated, in the case of medical records.  The 
veteran was also informed that if there were any private 
records that would support his claim, he had to complete the 
authorization form, which was provided, and the VA would 
request those records.  The letter explained what portion of 
the evidence and information would be obtained by VA, noting, 
for example, that VA would attempt to obtain such things as 
medical records, employment records, and records of other 
Federal agencies.  Finally, the veteran was asked to tell VA 
about any information or evidence he wanted VA to try to get 
for him.  The letter indicated that the VA would also assist 
the veteran by providing a medical examination or getting a 
medical opinion if necessary to make a decision.  Thus, the 
letter of April 2001, as well as several other documents sent 
to the veteran during the course of the development of the 
claim, provided notices as required under the provisions of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

Service medical records show that the veteran was treated 
twice in November 1966 after twisting his left ankle.  The 
veteran was placed in a short leg plaster-walking cast.  In 
January 1967, the veteran re-injured his left ankle and he 
was placed in a gelocast for approximately four days.

Although there was no medical evidence of problems with the 
veteran's left ankle until 1993 when he developed an ulcer on 
his left ankle area, inner side, and subsequently had vein 
stripping.  When he was examined at a VA facility in 1999, it 
was found that he had osteoarthritis of the left ankle.  He 
had another VA examination in March 2003, and the examiner at 
the March 2003 VA examination reported a diagnosis of 
arthritis of the ankles and stated and concluded that the 
veteran's left ankle pain was more likely than not related to 
his service injury.  Accordingly, the evidence supports the 
conclusion that the veteran's arthritis of the 




left ankle disability is the result of an injury in service, 
and, therefore, service connection for a left ankle 
disability is warranted.


ORDER

Service connection for osteoarthritis of the left ankle is 
granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



